DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUANG et al. (English Translated Chinese Publication No.: 205632034 U), hereinafter referred to as HUANG et al. ‘034.

Regarding claim 1, HUANG et al. ‘034 disclose a heater (300) for a passenger cabin, comprising: a body (3) having an inlet (22) and outlet (23) for fluid coolant {as shown in Figs. 3-4: Abstract, Pages 3 of 7 through 4 of 7}; at least one heater module (34) inside of the body to heat the fluid coolant, the at least one heater module having an elongate substrate support (32) supporting a lengthwise resistive heater trace (PTC) along a side thereof {as shown in Figs. 1 and 3: Pages 2 of 7 through 6 of 7}.

Regarding claim 7, HUANG et al. ‘034 disclose the heater of claim 1, wherein there are at least two said heater modules (34) {as shown in Fig. 3: Page 3 of 7, Preferred Embodiment}.  

Regarding claim 8, the combination of HUANG et al. ‘034 and Lucas et al. ‘746 disclose and teach the heater of claim 7, HUANG et al. ‘034 disclose wherein the fluid coolant enters the inlet in a first direction and the at least two said heater modules (34) are substantially parallel to the first direction {as shown in Fig. 3: Page 3 of 7, Preferred Embodiment; wherein inlet 22 is the fluid coolant inlet in a first direction}.  

Regarding claim 9, the combination of HUANG et al. ‘034 and Lucas et al. ‘746 disclose and teach the heater of claim 7, HUANG et al. ‘034 disclose wherein the fluid coolant enters the inlet in a first direction and the at least two said heater modules (34) are substantially perpendicular to the first direction {as shown in Fig. 3: Page 3 of 7, Preferred Embodiment; wherein 22 is the fluid coolant inlet in a first direction}.  

Claim Rejections - 35 USC § 103
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4-6, 11, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al. ‘034, in view of Lucas et al. (U.S. PG Pub No.: 2008/0083746 A1), hereinafter referred to as Lucas et al. ‘746.

Regarding claim 2, HUANG et al. ‘034 disclose the heater of claim 1, EXCEPT for the limitations of wherein the elongate substrate support is at least 95% pure alumina.  
Lucas et al. ‘746 teach: the concept of the heater module having the elongate substrate, and wherein the elongate substrate support is at least 95% pure alumina {see Figs. 5-6: ¶ [0028]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify HUANG et al. ‘034 heater module by the heater module of Lucas et al. ‘746 so as to include the use of elongate substrate, and wherein the elongate substrate support is at least 95% pure alumina, in order to facilitate quick warm-up times compared to conventional heaters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the HUANG et al. ‘034 in view of Lucas et al. ‘746 to obtain the invention as specified in claim 2.

 Regarding claim 4, HUANG et al. ‘034 disclose the heater of claim 1, EXCEPT for the limitation of the limitations of wherein the elongate substrate supports at least one layer of glass.
Lucas et al. ‘746 teach: the concept of the elongate substrate supports (210) at least one layer of glass (240) {as shown in Fig. 6: ¶¶ [0028] and [0031]}.  
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify HUANG et al. ‘034 heater module by the heater module of Lucas et al. ‘746 so as to include the use of elongate substrate supports at least one layer of glass, in order to electrically insulate the heater outer surface {Lucas et al. ‘746 ¶ [0031]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the HUANG et al. ‘034 in view of Lucas et al. ‘746 to obtain the invention as specified in claim 4.

Regarding claim 5, HUANG et al. ‘034 disclose the heater of claim 1, EXCEPT for the limitations of including a thermistor supported by the elongate support structure to measure heat generated by the resistive heater trace.
Lucas et al. ‘746 teach: the concept of a thermistor supported by the elongate support structure to measure heat generated by the resistive heater trace {see ¶ [0034]}. 
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify HUANG et al. ‘034 in view of Lucas et al. ‘746 to include the use of a thermistor supported by the elongate support structure to measure heat generated by the resistive heater trace, in order to detect possible over heating of the substrate outer surface {Lucas et al. ‘746 - ¶ [0034]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the HUANG et al. ‘034 in view of Lucas et al. ‘746 to obtain the invention as specified in claim 5.

Regarding claim 6, HUANG et al. ‘034 disclose the heater of claim 1, EXCEPT for the limitations of wherein the elongate support structure supports pluralities of resistive heater traces, each commonly electrically connected to one another.
Lucas et al. ‘746 teach: the concept of wherein the elongate support structure supports pluralities of resistive heater traces (220), each commonly electrically (230) connected to one another {as shown in Fig. 5: ¶ [0030]}.  
  Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify HUANG et al. ‘034 in view of Lucas et al. ‘746 to include the elongate support structure supports pluralities of resistive heater traces, each commonly electrically connected to one another, in order to provide a heater for high-voltage application.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the HUANG et al. ‘034 in view of Lucas et al. ‘746 to obtain the invention as specified in claim 6.

Regarding claim 11, HUANG et al. ‘034 disclose a heater (300) for a passenger cabin, comprising: a body (3) having an inlet (22) and outlet (23) for fluid coolant {as shown in Figs. 3-4: Abstract, Pages 3 of 7 through 4 of 7}; a top (1) and bottom lid (2) covering the body to retain the fluid coolant in the body {as shown in Fig. 2: Page 2 of 7 and Page 4 or 7}; and at least one heater module (34) inside of the body to heat the fluid coolant, at least one longitudinally extending resistive trace (PTC) and a conductor (ceramic pieces) {see Pages 2 of 7 and  4 of 7} 
However, HUANG et al. ‘034 fail to disclose the limitations of the at least one heater module having an alumina base having equal to or less than 5% impurities, and the at least one longitudinally extending resistive trace on the alumina base and on the alumina base electrically connected to the at least one resistive trace to apply an external voltage to the at least one resistive trace for heating, and at least three glass layers overlying the at least one resistive trace.  
Lucas et al. ‘746 teach: the at least one heater module (200) having an alumina base (210) having equal to or less than 5% impurities, and the at least one longitudinally extending resistive trace (220) on the alumina base and on the alumina base electrically connected (230) to the at least one resistive trace to apply an external voltage to the at least one resistive trace for heating, and at least three glass layers (240, 250)  overlying the at least one resistive trace {as shown in Figs. 5-6: ¶¶ [0028-0033]}.  
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify HUANG et al. ‘034 heater module by the heater module of Lucas et al. ‘746 so as to include to include the use of the at least one heater module having an alumina base having equal to or less than 5% impurities , and the at least one longitudinally extending resistive trace on the alumina base and on the alumina base electrically connected to the at least one resistive trace to apply an external voltage to the at least one resistive trace for heating, and at least three glass layers overlying the at least one resistive trace, in order to facilitate quick warm-up times compared to conventional heaters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the HUANG et al. ‘034 in view of Lucas et al. ‘746 to obtain the invention as specified in claim 11.

Regarding claim 15, the combination of HUANG et al. ‘034 and Lucas et al. ‘746 disclose and teach the heater of claim 11, HUANG et al. ‘034 disclose wherein there are four heater modules (34) in parallel with one another {as shown in Fig. 3}.  

Regarding claim 17, the combination of HUANG et al. ‘034 and Lucas et al. ‘746 disclose and teach the heater of claim 11, HUANG et al. ‘034 as modified by Lucas et al. ‘746 further disclose the limitations on including electrical connection busbars (230) in the body to power the at least one resistive trace {as shown in Fig. 5: ¶¶ [0030-0031]}.  

Regarding claim 18, the combination of HUANG et al. ‘034 and Lucas et al. ‘746 disclose and teach the heater of claim 15, HUANG et al. ‘034 disclose wherein the fluid coolant enters the inlet in a first direction and the four heater modules (34) are substantially parallel to the first direction {as shown in Fig. 3: Page 3 of 7, Preferred Embodiment; wherein 22 is the fluid coolant inlet in a first direction}. 
 
Regarding claim 19, the combination of HUANG et al. ‘034 and Lucas et al. ‘746 disclose and teach the heater of claim 15, HUANG et al. ‘034 disclose wherein the fluid coolant enters the inlet in a first direction and the at four heater modules (34) are substantially perpendicular to the first direction {as shown in Fig. 3: Page 3 of 7, Preferred Embodiment; wherein 22 is the fluid coolant inlet in a first direction}. 

Regarding claim 20, the combination of HUANG et al. ‘034 and Lucas et al. ‘746 disclose and teach the heater of claim 15, EXCEPT for the limitations of wherein the fluid coolant enters the inlet in a first direction and the four heater modules are angled about 45 degrees to the first direction.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearranged the four heater modules are angled about 45 degrees to the first direction in order to have greater surface area of the heater expose to direct incoming fluid for increase heat exchange, since it has held that rearranging parts of an invention involves only routine skill in the art, see MPEP§ 2144.04(VI) (C).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al. ‘034 and Lucas et al. ‘746 as applied to claim 2 above, further in view of LUBOMIRSKY et al. (U.S. PG Pub No.: 2013/0284374 A1), hereinafter referred to as LUBOMIRSKY et al. ‘374.

Regarding claim 3, the combination of HUANG et al. ‘034 and Lucas et al. ‘746 disclose and teach the heater of claim 2, EXCEPT for the limitations of wherein the elongate substrate support is at least 95% pure aluminum nitride.  
LUBOMIRSKY et al. ‘374 teach: the concept of the heater module having the substrate support of at least 95% pure alumina nitride {see ¶ [0026]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify HUANG et al. ‘034 as modified by Lucas et al. ‘746 elongate substrate support  by the substrate support of LUBOMIRSKY et al. ‘374 so as to include the use of substrate support of 95% pure alumina nitride, in order to enhance thermal conductivity {LUBOMIRSKY et al. ‘374 – ¶ [0026]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the HUANG et al. ‘034 as modified by Lucas et al. ‘746 in view of LUBOMIRSKY et al. ‘374 to obtain the invention as specified in claim 3.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al. ‘034.

Regarding claim 10, HUANG et al. ‘034 disclose the heater of claim 7, EXCEPT for the limitations of wherein the fluid coolant enters the inlet in a first direction and the at least two said heater modules are angled about 45 degrees to the first direction.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearranged the at least two said heater modules are angled about 45 degrees to the first direction, in order to have greater surface area of the heater expose to direct incoming fluid for increase heat exchange, since it has held that rearranging parts of an invention involves only routine skill in the art, see MPEP§ 2144.04(VI) (C).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al. ‘034 and Lucas et al. ‘746 as applied to claim 11 above, further in view of Smith et al. (English Translated Chinese Publication No.: 1215297 C), hereinafter referred to as Smith et al. ‘297.

Regarding claim 12, the combination of HUANG et al. ‘034 and Lucas et al. ‘746 disclose and teach the heater of claim 11, EXCEPT for the limitation of wherein the body is cast aluminum.  
Smith et al. ‘297 teach: the concept of the heater body being a cast aluminum {see Page 6 of 9, lines 10-11}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify HUANG et al. ‘034 heater body by the heater body of Smith et al. ‘297 so as to include the use of the body cast aluminum, in order to provide a light weight  heater {Smith et al. ‘297 – Page 6 of 9, line 10}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the HUANG et al. ‘034 in view of Smith et al. ‘297 to obtain the invention as specified in claim 12.

Claims 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al. ‘034 and Lucas et al. ‘746 as applied to claim 11 above, further in view of SEEWALD et al. (English Translated DE Publication No.: 102018205318 A1), hereinafter referred to as SEEWALD et al. ‘318.

Regarding claim 13, the combination of HUANG et al. ‘034 and Lucas et al. ‘746 disclose and teach the heater of claim 11, EXCEPT for the limitation of wherein the water coolant is water glycol. 
SEEWALD et al. ‘297 teach: the concept of wherein the water coolant is water glycol {see Page 2 of 23, ¶8}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify HUANG et al. ‘034 water coolant in view of SEEWALD et al. ‘318 to include the use of water glycol, in order to mitigate rusting of the heater body.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the HUANG et al. ‘034 in view of SEEWALD et al. ‘318 to obtain the invention as specified in claim 13.

Regarding claim 14, the combination of HUANG et al. ‘034 and Lucas et al. ‘746 disclose and teach the heater of claim 11, EXCEPT for the limitations of wherein the at least one heater module generates about 1.37 kw of energy when the at least one resistive trace is powered by the external voltage. 
SEEWALD et al. ‘297 teach: the concept of wherein vehicle electrical power of 5 kw to 10 kw energy needed to operate electric heater {see Page 2 of 23, ¶¶ 7-9}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify HUANG et al. ‘034 in view of SEEWALD et al. ‘318 to include the use of at least one heater module generates about 1.37 kw of energy when the at least one resistive trace is powered by the external voltage, in order to facilitate inexpensive coolant-side heater {SEEWALD et al. ‘318 – Page 2 of 23, ¶¶ 5-8}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the HUANG et al. ‘034 in view of SEEWALD et al. ‘318 to obtain the invention as specified in claim 14.

 Regarding claim 16, the combination of HUANG et al. ‘034 and Lucas et al. ‘746 disclose and teach the heater of claim 11, EXCEPT for the limitations of further including foam in the body between the top and bottom lid.  
SEEWALD et al. ‘297 teach: the concept of including foam in the body {see Page 5 of 23, ¶¶ 3 and 4}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify HUANG et al. ‘034 body in view of SEEWALD et al. ‘318 to include the use of foam in the body between the top and bottom lid, in order to prevent relative movements of internal parts {SEEWALD et al. ‘318 – Page 5 of 23, ¶¶ 2 and 3}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the HUANG et al. ‘034 in view of SEEWALD et al. ‘318 to obtain the invention as specified in claim 16.

Conclusion
3.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20050118404-A1 to Hamilton, Douglas Campbell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
12/15/2022